Citation Nr: 9909484	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for kidney and bladder 
disabilities, including as secondary to Agent Orange 
exposure.

2.  Entitlement to service connection for a colorectal 
disability, to include a perianal abscess, colon polyp or 
cystic mass, including as secondary to Agent Orange exposure.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
prostatitis, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

In a May 1994 rating decision the RO denied, inter alia, 
entitlement to service connection for a prostate condition, 
i.e. prostatitis.  In June 1994 the RO notified the veteran 
of the decision, and provided him with notice of his 
appellate rights.  No timely appeal is of record.

This appeal stems from a December 1996 rating decision of the 
RO that denied entitlement to service connection for kidney, 
bladder, colon and rectal disabilities, including as 
secondary to Agent Orange exposure.  In that decision, the RO 
also denied reopening the previous claim of service 
connection for prostate problems, i.e. prostatitis, holding 
that no new and material evidence had been submitted.  The 
veteran likewise had claimed that this last disability was 
due to Agent Orange exposure.  Since the previous denial of 
this claim, there have been changes in the regulations that 
delineate which disabilities are considered presumptively 
service connected as due to Agent Orange exposure, but none 
of these changes involve prostate problems or prostatitis.  
See 38 C.F.R. §§ 3.307, 3.309, as amended by 61 Fed. Reg. 
57,586-89 (1996); see also Spencer v. Brown, 4 Vet. App. 283, 
288-89 (1993), 17 F.3d 368 (Fed. Cir. 1994) (regarding how an 
intervening change in law is itself a change in the factual 
basis thus requiring a de novo review); but see Routen v. 
Brown, 10 Vet. App. 183 (1997), aff'd Routen v. West, 142 
F.3d 1434 (1998) (where such presumptions cannot constitute 
"evidence" that can serve to reopen a previously denied 
claim).  Since the veteran merely alleges a different 
etiology is involved in his prostatitis, i.e. Agent Orange 
exposure, this claim will still require new and material 
evidence to be presented to reopen the previously denied 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991) (discussed 
infra); Ashford v. Brown, 10 Vet. App. 120 (1997).  Although 
there has also been a change since the December 1996 rating 
decision, as discussed below, concerning the proper legal 
standard applied in cases involving the question of new and 
material evidence, this change does not affect the outcome in 
this case and does not require a remand for RO consideration.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), infra; Bernard 
v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  Service connection for prostatitis was denied in a May 
1994 rating decision; the following month he was notified of 
the decision and of his appellate rights.

2.  The veteran did not file a timely appeal with the May 
1994 rating decision.

3.  Evidence submitted since the May 1994 rating decision is 
cumulative: it shows postservice treatment for prostatitis; 
none of it implicates an inservice onset or competently links 
prostatitis to service, either directly or as the result of 
Agent Orange exposure.  None of this recently submitted 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.

4.  There is not a reasonable possibility of a valid claim 
concerning whether kidney, bladder or colorectal disabilities 
were incurred in, or aggravated by, service, including as 
secondary to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Well-grounded claims of entitlement to service connection 
for kidney, bladder and colorectal disabilities, including as 
secondary to Agent Orange exposure, have not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).

2.  No new and material evidence has been presented to reopen 
the service-connection claim for prostatitis.  38 U.S.C.A. 
§§ 1110, 1116, 5107, 5108, 7105; 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records, including the January 1970 
separation examination report, are entirely negative for the 
disabilities at issue.  That examination report reveals that 
the abdomen, viscera, anus, rectum, skin and genitourinary 
system were all normal.

Private medical records from May and June 1970 from 
University of Louisville reveal that the veteran was 
diagnosed with hematuria and prostatitis in May of that year.

An August 1976 VA report of a cystopanendoscopy states that 
the bladder was normal.  The probable etiology of hematuria 
was posterior urethritis.  VA records show that in August 
1984 the veteran reported that since 1978, he had had 
intermittent problems with hematuria and hematospermia.  In 
April 1986 he reported that for about 15 years he had had 
prostatitis and hematospermia.

The veteran was examined by the VA in November 1992.  He 
complained, inter alia, of a growth, that he indicated had 
been present for more than 20 years, on one of his buttocks.  
At that time, both an earlier kidney infection, present since 
September 1992, and the intermittent prostatitis were 
considered to have resolved.  He was diagnosed with a cystic 
mass to the right gluteal area.

A December 1992 letter from the VA Medical Center in 
Louisville, Kentucky, indicated that the veteran's 
"problems" were not necessarily related to possible Agent 
Orange exposure.  He was advised therein that the results of 
his examination and laboratory tests suggested that he had no 
reason at that time to be concerned about the adverse health 
effects resulting from exposure to Agent Orange.  In March 
1993 the veteran complained that for two days he had had 
blood in his semen.  He was diagnosed with hematospermia 
secondary to questionable prostatitis.

Since the May 1994 rating decision, some private and VA 
records have been submitted which generally show more recent 
treatment for various disabilities.  A March 1978 treatment 
record, that was obtained after that decision, merely shows a 
history of prostatitis.

In October 1995 the veteran was hospitalized by the VA and 
underwent drainage of a perianal abscess.  He was stated to 
have had a cyst on his right buttock since 1969.

March to September 1996 private medical records, possibly 
from a Dr. Holland, show recurrent prostate problems and 
other complaints.

November 1996 VA records show that the veteran underwent a 
colonoscopy and left colon polypectomy.

In his January 1997 notice of disagreement the veteran 
stated, "...in less than one year after my discharge, blood in 
my urine and prostate began to appear".  He also asserted 
that his service medical records may have been lost in a fire 
in St. Louis, Missouri.


II.  Kidney, bladder and colorectal disabilities

The threshold question to be answered with respect to the 
veteran's claims of kidney, bladder and colorectal 
disabilities, is whether the veteran has presented evidence 
of well-grounded claims; that is, claims which are plausible.  
If he has not presented a well-grounded claim in any 
instance, his appeal must fail as to that issue.  In such a 
case, there is no duty to assist him further in the 
development of such claim because such additional development 
would be futile.  38 U.S.C.A. § 5107.  As will be explained, 
we find that the veteran's claims for kidney, bladder and 
colorectal disabilities are not well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Special presumptive provisions provide that if 
certain disabilities, such as calculi of the kidney or 
bladder, nephritis or malignant tumors become manifest to a 
degree of 10 percent within one year of separation from 
service, such disability(ies) will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§ 3.307, 3.309.

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era and 
is shown to have one of certain specified disabilities to a 
compensable degree shall be presumed to have been exposed 
during that time to an herbicide agent, and such disability 
is presumed to have been incurred in service--unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent.  The list of presumptive 
disabilities generally includes various cancers such as soft-
tissue sarcomas and other specified disabilities.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The foregoing presumptions, however, do not prevent a veteran 
from otherwise establishing direct service incurrence of any 
disability.  With credible medical evidence, a veteran may 
establish service connection various disabilities outside of 
any time limitations, and whether or not caused by Agent 
Orange exposure.  38 C.F.R. § 3.303(d); compare Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994) (a radiogenic disease not 
listed in the presumptive service provisions precluded 
service connection on a presumptive basis, but did not 
preclude service connection on a direct basis).

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

The Board notes that none of the veteran's claimed kidney, 
bladder or colorectal disabilities fall under either of the 
foregoing presumptions, i.e. for Agent Orange exposure or for 
"chronic" disabilities.  He is not, therefore, entitled to 
use these presumptions to establish service connection for 
any of his claims herein.  Moreover, there is no medical 
evidence of record to link Agent Orange exposure to any of 
those claimed disabilities.  The veteran is a layperson and 
is not qualified to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Despite the veteran's assertion in his January 1997 notice of 
disagreement, that his records may have been lost in a fire 
in St. Louis, Missouri, (presumably a reference to the 1973 
fire at the National Personnel Records Center) the service 
medical records appear to be complete and contain the report 
of his separation examination.  As noted, that report shows 
that the abdomen, viscera, anus, rectum, skin and 
genitourinary system were all normal at that time.

The veteran has submitted no medical evidence showing that he 
has a current kidney disability or that he had one in 
service.  Although the veteran had a kidney infection in 
1992, it was also found to have resolved that year, and was 
never medically linked to service.

There is no evidence that the veteran has a current bladder 
disability or that he had one in service.  The service 
medical records are entirely negative, and the postservice 
records actually show on one occasion that the bladder was 
normal.  There is also no medical evidence linking the 
veteran's purported bladder problems with service.

The veteran has had postservice diagnoses of a perianal or 
rectal abscess which has been drained, and a colon polyp, 
which has apparently been removed via a polypectomy.  He did 
indicate on examination in November 1992 that he had had the 
cystic mass on his right buttock since service, but this is 
only a report by history.  The service medical records do not 
show this, and no medical evidence shows that there was ever 
a malignant tumor.  See 38 C.F.R. §§ 3.307, 3.309, supra.  
The October 1995 treatment record which indicates that the 
cyst had been present since 1969 is merely a recitation of 
history provided by the veteran, and cannot be based upon a 
review of service medical records since those records are 
negative.  That VA record, therefore, is not probative 
medical evidence.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept physicians' 
opinions that are based upon an appellant's recitation of 
medical history); LeShore v. Brown, 8 Vet. App. 406 (1995) (a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  None of these 
problems were actually shown by medical evidence until long 
after service and no medical evidence links them to service.  
The veteran's assertions to the contrary--whether repeated to 
a physician or not--do not constitute medical evidence and 
cannot serve to well ground this claim.  Espiritu, supra.

For the foregoing reasons, the service-connection claims for 
kidney, bladder and colorectal disabilities, may not be 
considered well grounded, and must, accordingly, be denied.  
38 U.S.C.A. §§ 1101, 1112, 1110, 1116, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309; Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claims for service connection.  See 
Robinette, supra.

Finally, although the Board has considered and disposed of 
the foregoing service-connection claims on a ground different 
than the RO did, the veteran has not been prejudiced thereby.  
This is because, in assuming that such claims for service 
connection were well grounded, the RO accorded them greater 
consideration than warranted.  Bernard, supra.  To remand 
this case to the RO for consideration of the issue of whether 
these claims are well grounded would be pointless and, in 
light of the law cited supra, would not result in a favorable 
determination.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Since the foregoing issues in this case are not well 
grounded, the benefit-of-the-doubt rule does not apply.  
Holmes v. Brown, 10 Vet. App. 38 (1997).


III.  Prostatitis

When a claim is denied by an agency of original jurisdiction, 
and the claimant fails to appeal by filing a timely notice of 
disagreement within the one-year period following the 
decision as prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except as may otherwise be provided by 
law.  38 U.S.C.A. § 7105(c); see Person v. Brown, 5 Vet. App. 
449, 450 (1993).  An exception occurs when new and material 
evidence is secured with respect to a claim which has been 
disallowed, the VA then shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C. § 5108.  
Therefore, once an RO decision becomes final, the Board does 
not have jurisdiction to consider the previously adjudicated 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (when new and material 
evidence has not been submitted in a previously disallowed 
claim further analysis is neither required, nor permitted); 
Fossie v. West, 12 Vet. App. 1 (1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156. 

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably likely to change the 
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point, 38 C.F.R. § 3.156(a), supra.

Therefore, the question to be answered in this case is 
whether new and material evidence has been submitted with 
respect to the claim of service connection for prostatitis 
since the May 1994 denial.  The evidence submitted since that 
time is cumulative: it merely documents more recent treatment 
for prostatitis.  To the extent that the veteran is alleging 
that his prostatitis actually began in service, even if 
presumed true, does not amount to probative evidence that can 
serve to reopen the claim.  He is a layperson and is not 
qualified to diagnose when his prostatitis began.  Justus v. 
Principi, 3 Vet. App. 510 (1992); Marciniak v. Brown, 10 Vet. 
App. 198, 201-202 (1997).  In fact, however, he acknowledges 
that his prostatitis began after service (as he indicated in 
his January 1997 notice of disagreement), but he seems to 
believe that the proximity of the diagnosis so close to 
service implies an inservice onset.  First, the Board notes, 
that evidence of the May 1970 onset of prostatitis was 
already of record at the time of the first decision.  This 
lay assertion is merely cumulative of medical evidence 
already known.  Second, as this is an attempt by the veteran 
to relate the condition to service, it is, again, not 
probative evidence since he is a layperson.  Marciniak.  
Prostatitis is not a chronic disability subject to the one-
year presumption (aside from whether that presumption can 
apply in a case involving new and material evidence), and the 
veteran has submitted no new medical evidence linking 
prostatitis to service.  See Routen, supra.

Since the evidence obtained following the May 1994 rating 
decision is merely cumulative, and only shows recurrent 
treatment for prostatitis, it is no new and material.  
38 C.F.R. § 3.156; Hodge.

Although the RO did apply the Colvin standard in evaluating 
this claim in the December 1996 rating decision, the veteran 
was no prejudiced thereby such that readjudication by the RO 
would be required.  This is because the recent evidence that 
the veteran has submitted is in no way probative of the 
question service connection beyond what was already of record 
at the time of the previous denial.  It was already 
established that the veteran had prostatitis, and the 
recently submitted evidence merely confirms that fact.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Since the veteran has not submitted new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for kidney and bladder 
disabilities, including as secondary to Agent Orange 
exposure, is denied.

Entitlement to service connection for a colorectal 
disability, to include a perianal abscess/colon polyp, 
including as secondary to Agent Orange exposure, is denied.

No new and material evidence having been presented to reopen 
a claim of entitlement to service connection for prostatitis, 
including as secondary to Agent Orange exposure, the appeal 
is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

